      Case 2:19-cv-04857-DWL Document 38 Filed 11/20/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Alphatine Garnes,                                   No. CV-19-04857-PHX-DWL
10                  Plaintiff,                           ORDER
11   v.
12   Vitalant,
13                  Defendant.
14
15          In this action, Plaintiff Alphatine Garnes (“Plaintiff”) has asserted claims against

16   her former employer, Defendant Vitalant f/k/a Blood Systems, Inc. (“Defendant”), for
17   violating Title VII of the Civil Rights Act of 1984 (Counts I-II) and the Americans with

18   Disabilities Act (Count III). (Doc. 1.) Among other things, the complaint alleges that the

19   Equal Employment Opportunity Commission (“EEOC”) issued a right-to-sue letter to

20   Plaintiff on April 18, 2019 but Plaintiff didn’t receive the letter until May 3, 2019. (Id.
21   ¶¶ 32-33.) If this chronology were accurate, it would mean that the date on which Plaintiff

22   initiated this action, July 31, 2019, was 89 days after she received the right-to-sue letter.

23          Several months ago, Plaintiff’s counsel moved to withdraw “because irreconcilable

24   differences have arisen between lawyer and client regarding case strategy and because of

25   concerns under ER 1.16(a)(1).” (Doc. 34.) The withdrawal motion was properly served

26   on Plaintiff and, after Plaintiff failed to respond in the time permitted by this Court’s rules,
27   it was granted. (Doc. 36.)

28          Separately, Defendant has now filed a motion for summary judgment. (Doc. 35.)
         Case 2:19-cv-04857-DWL Document 38 Filed 11/20/20 Page 2 of 3



 1   Due to the withdrawal of Plaintiff’s counsel, the Court afforded extra time for Plaintiff to
 2   respond to Defendant’s motion (Doc. 36), but the extra time has expired and Plaintiff still
 3   has not responded.
 4           Although Defendant’s summary judgment motion is unopposed, this doesn’t mean
 5   it may automatically be granted. As the advisory committee notes to Rule 56 explain,
 6   “summary judgment cannot be granted by default even if there is a complete failure to
 7   respond to the motion.” This is because, “under the summary judgment standard, if the
 8   moving party fails to meet its initial burden of production, the opposing party need not
 9   produce anything.” Finkle v. Ryan, 174 F. Supp. 3d 1174, 1181 (D. Ariz. 2016). Thus, an
10   “opposing party’s failure to respond to a fact asserted in” a summary judgment motion
11   simply “permits a court to consider the fact undisputed for purposes of the motion.”
12   Heinemann v. Satterberg, 731 F.3d 914, 917 (9th Cir.2013) (internal quotation marks
13   omitted).
14           Here, Defendant argues it is entitled to summary judgment for several reasons,
15   including that Plaintiff’s action is time-barred. (Doc. 35 at 8-9.) Specifically, Defendant
16   argues that Plaintiff received the EEOC’s right-to-sue letter within three days of when it
17   was issued on April 18, 2019 (and not on May 3, 2019, as alleged in the complaint), which
18   means that by the time Plaintiff filed this action on July 31, 2019, the 90-day limitations
19   period had expired. (Id.)
20           The Court agrees that Defendant is entitled to summary judgment on this basis.
21   Because Plaintiff did not respond to Defendant’s motion, the Court may accept as
22   “undisputed” Defendant’s factual assertion that Plaintiff received the right-to-sue letter by
23   no later than April 21, 2019. Heinemann, 731 F.3d at 917.1 This was more than 90 days
24   before Plaintiff initiated this action. Accordingly, this action is time-barred. Payan v.
25   Aramark Mgmt. Servs. Ltd. P’ship, 495 F.3d 1119, 1121-22 (9th Cir. 2007) (“Title VII
26
     1
             The materials attached to Defendant’s motion also support this conclusion. Those
27   materials reveal that, during her deposition in this case, Plaintiff acknowledged that the
     right-to-sue letter bore a mailing date of April 18, 2019 and then answered “Yes” when
28   asked: “Did you receive this shortly after that?” (Doc. 35-1 at 77.)


                                                 -2-
      Case 2:19-cv-04857-DWL Document 38 Filed 11/20/20 Page 3 of 3



 1   provides that upon dismissing a charge of discrimination, the EEOC must notify the
 2   claimant and inform her that she has ninety days to bring a civil action. . . . [T]his ninety-
 3   day period operates as a limitations period. . . . We measure the start of the limitations
 4   period from the date on which a right-to-sue notice letter arrived at the claimant’s address
 5   of record.”). Given this conclusion, there is no need to address Defendant’s other summary
 6   judgment arguments.
 7             Accordingly,
 8             IT IS ORDERED that:
 9             (1)   Defendant’s motion for summary judgment (Doc. 35) is granted.
10             (2)   The Clerk of Court shall enter judgment accordingly and terminate this
11   action.
12             Dated this 20th day of November, 2020.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
